       Case 3:17-cr-00533-EMC Document 1457-1 Filed 02/03/21 Page 1 of 5




1    JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
2    507 Polk Street, Suite 350
     San Francisco, CA 94102
3    (415) 771-3801
     jphilipsbo@aol.com
4
     MARTÍN ANTONIO SABELLI - SBN 164772
5    Law Offices of MARTIN SABELLI
     740 Noe Street
6    San Francisco, CA 94114-2923
7    (415) 298-8435
     msabelli@sabellilaw.com
8
     Attorneys for BRIAN WAYNE WENDT
9
10                        IN THE UNITED STATES DISTRICT COURT
11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13   UNITED STATES OF AMERICA,                     Case No. CR-17-00533-EMC
14         Plaintiff,                              DECLARATION IN SUPPORT OF
15                                                 WENDT DEFENSE (1) IN LIMINE
     vs.                                           MOTION TO EXCLUDE EVIDENCE
16                                                 TECHNICIAN OR FORENSIC
     JONATHAN JOSEPH NELSON, et al.,               EXAMINER TESTIMONY RE
17                                                 PROCESSING/TESTING OF FRESNO
           Defendants.                             CLUBHOUSE (F.R.E. 401, 402, 403);
18                                                 (2) MOTION TO DETERMINE
                                                   WHETHER EVIDENCE OF
19                                                 LUMINOL OR OTHER
                                                   PRESUMPTIVE TESTING SHOULD
20                                                 BE EXCLUDED UNDER F.R.E. 702
                                                   AND 403 AND UNDER
21                                                 DAUBERT/KUMHO TIRE AND RULE
22                                                 16; REQUEST FOR JUDICIAL
                                                   NOTICE [EXHIBITS APPENDED TO
23                                                 DECLARATION]

24
                                                   Date: February 24, 2021
25                                                 Time: 10:00AM
                                                   Dept: The Honorable Edward M. Chen
26                                                       District Judge
27
           I, John T. Philipsborn, declare that:
28
        DECLARATION IN SUPPORT OF WENDT (1) IN LIMINE MOTION TO EXCLUDE EVIDENCE
         TECHNICIAN TESTIMONY RE PROCESSING OF FRESNO CLUBHOUSE; (2) MOTION TO
      DETERMINE WHETHER EVIDENCE OF LUMINOL TESTING SHOULD BE EXCLUDED UNDER
     F.R.E. 702 AND 403, UNDER DAUBERT/KUMHO TIRE, RULE 16; REQUEST FOR JUDICIAL NOTICE
                                              1
       Case 3:17-cr-00533-EMC Document 1457-1 Filed 02/03/21 Page 2 of 5




1             1.   Martín Sabelli and I represent Mr. Wendt in this case.
2             2.   I prepared the pleadings to which this declaration pertains. Mr. Sabelli
3    assisted with the Memorandum of Points and Authorities.
4             3.   In the motion, as well as in the supporting memorandum, I have made
5    mention of: discovery received from the Government; copies of FBI laboratory reports
6    sent to the defense on January 26, 2021, covered by a letter of that same date; case law;
7    and information about presumptive blood testing in the forensic setting. I believe that I
8    have correctly cited source materials in all of these categories and have accurately quoted
9    from those sources.
10            4.   In making reference to literature in the forensic sciences addressing
11   presumptive blood testing, I have attempted to correctly characterize literature in a
12   variety of journals and reports on the forensic sciences that explains that there are
13   variables that will influence whether applying a chemical reagent or luminescent agent to
14   suspected blood evidence or locations in which blood may be found may produce false
15   positives. I believe that a variety of sources address these issues and caution against
16   reliance on presumptive blood testing at a crime scene to definitively identify human
17   blood.
18            5.   I was counsel of record, along with Michael Burt, in the case that resulted
19   in one of the citations of an unpublished case dealing with presumptive blood testing,
20   United States v. Fell, 2015 LEXIS 82548; 2015 WL 3887151 (D.Vt, June 23, 2015).
21   While I did not conduct the evidentiary hearing that was involved in that case, I was
22   present for the testimony that led to the ruling by Chief Judge Crawford of the District of
23   Vermont. The significance of the ruling in the context of this case is to underscore, first,
24   that in several Federal Courts, evidence has been presented in Daubert litigations
25   involving motions to exclude serological evidence of the results of presumptive and
26   confirmatory blood testing. As discussed in the appended Memorandum, where no
27   confirmatory testing is available a number of courts (Federal and State) have excluded
28   the presumptive testing results. In the Fell and McCluskey cases that I have cited, the
        DECLARATION IN SUPPORT OF WENDT (1) IN LIMINE MOTION TO EXCLUDE EVIDENCE
         TECHNICIAN TESTIMONY RE PROCESSING OF FRESNO CLUBHOUSE; (2) MOTION TO
      DETERMINE WHETHER EVIDENCE OF LUMINOL TESTING SHOULD BE EXCLUDED UNDER
     F.R.E. 702 AND 403, UNDER DAUBERT/KUMHO TIRE, RULE 16; REQUEST FOR JUDICIAL NOTICE
                                              2
       Case 3:17-cr-00533-EMC Document 1457-1 Filed 02/03/21 Page 3 of 5




1    District Courts did receive information during Daubert hearings on the various Lab
2    procedures involved in presumptive blood testing. Scientific evidence is involved in
3    blood testing when there are resumptive and confirmatory or further tests, including
4    serological tests; blood chemistry tests; and DNA testing involving blood evidence. The
5    protocols in use by the FBI in laboratory settings call for an analyst to use certain specific
6    procedures in using presumptive blood testing in an effort to identify blood. In Fell, as in
7    other cases in which the use of presumptive blood testing in a laboratory setting was
8    challenged, expert evidence was presented to assist the court in making its determination.
9           6.     In this case, as demonstrated in Exhibit B appended here, which is an
10   exhibit containing a segment of the Government’s January 26, 2021 letter to defense
11   counsel (I have omitted the first page so as to omit addresses and e-mail addresses). The
12   Government discusses its desired proffer of evidence from evidence technicians who
13   processed the Fresno Hells Angels clubhouse on November 20, 2017. Appended to that
14   letter and transmitted with it was a series of reports, together with a CV pertinent to
15   Amanda Bakker, who is proposed as a witness in this case to discuss among other things
16   “…the difference between a presumptive test and a confirmatory test….” None of the
17   information pertinent to Ms. Bakker’s actual proposed testimony on these points is made
18   available in the Government’s disclosure. What is made available, however, is the result
19   of Ms. Bakker’s processing at the FBI laboratory of evidence taken from the Fresno
20   clubhouse on November 20, 2017, and sent to the lab for processing. Ms. Bakker
21   concluded that no blood evidence was indicated, and therefore no confirmatory or further
22   testing was done on the items that I describe in the motion.
23          7.     I believe I have accurately characterized the fact that in addition to there
24   being no description of Ms. Bakker’s opinions about the FBI’s serological examination
25   protocols and procedures or her opinions about presumptive and confirmatory blood
26   testing, the Government has provided no information concerning the actual presumptive
27   tests that are claimed to have been done by evidence technicians within the Fresno
28   clubhouse on November 20, 2017, in addition to Luminol processing.
        DECLARATION IN SUPPORT OF WENDT (1) IN LIMINE MOTION TO EXCLUDE EVIDENCE
         TECHNICIAN TESTIMONY RE PROCESSING OF FRESNO CLUBHOUSE; (2) MOTION TO
      DETERMINE WHETHER EVIDENCE OF LUMINOL TESTING SHOULD BE EXCLUDED UNDER
     F.R.E. 702 AND 403, UNDER DAUBERT/KUMHO TIRE, RULE 16; REQUEST FOR JUDICIAL NOTICE
                                              3
       Case 3:17-cr-00533-EMC Document 1457-1 Filed 02/03/21 Page 4 of 5




1           8.     The omissions just described appear to me to put the Government out of
2    compliance with Rule 16(a)(1)(F) and (G).
3           9.     I am attaching some literature that pertains to Luminol testing, including an
4    article by Quickenden, et al., titled A Study of Common Interferences with the Forensic
5    Luminol Test for Blood. The actual citation can be seen in the article appended as
6    Exhibit C.
7           10.    I am also appending a report of a study by DiCarlo, et al., titled A
8    Quantitative Evaluation of the Effect Cleaning Products Have on the Bluestar Test for
9    Latent Blood. The citation for that article appears on the face of the article. Bluestar is a
10   brand name for a type of Luminol that is addressed in case law that I have cited to the
11   Court in the accompanying papers.
12          11.    I do not believe that the Government’s proposal to have evidence
13   technicians testify about the observed reaction of a chemical agent or reagent or
14   luminescent agent applied in various parts of a suspected crime scene with descriptions of
15   the observed reaction and explanations of it qualifies as non-expert lay testimony under
16   any reasonable reading both of the law and of the proposed testimony.
17          12.    I believe it is incumbent on the Government to provide further information
18   about the actual testing done and about the FBI’s applicable laboratory protocols if the
19   Government is going to go forward with its proposed testimony as explained in the
20   contents of Exhibit B, the January 26, 2021 transmission to defense counsel.
21          I declare under penalty of perjury that the foregoing is true and correct, except as
22   to those matters alleged on information and belief, and as to those matters, I believe this
23   declaration to be true and accurate.
24          Executed this 3rd day of February, 2021, at San Francisco, California.
25
26                                               /s/ John T. Philipsborn
                                                Declarant
27
28
        DECLARATION IN SUPPORT OF WENDT (1) IN LIMINE MOTION TO EXCLUDE EVIDENCE
         TECHNICIAN TESTIMONY RE PROCESSING OF FRESNO CLUBHOUSE; (2) MOTION TO
      DETERMINE WHETHER EVIDENCE OF LUMINOL TESTING SHOULD BE EXCLUDED UNDER
     F.R.E. 702 AND 403, UNDER DAUBERT/KUMHO TIRE, RULE 16; REQUEST FOR JUDICIAL NOTICE
                                              4
       Case 3:17-cr-00533-EMC Document 1457-1 Filed 02/03/21 Page 5 of 5




1                                        PROOF OF SERVICE
2
            I, Melissa Stern, declare:
3
            That I am over the age of 18, employed in the County of San Francisco,
4
     California, and not a party to the within action; my business address is Suite 350, 507
5    Polk Street, San Francisco, California 94102.
6
            On February 3, 2021, I served the within document entitled:
7
            DECLARATION IN SUPPORT OF WENDT DEFENSE(1) IN LIMINE
8           MOTION TO EXCLUDE EVIDENCE TECHNICIAN OR FORENSIC
            EXAMINER TESTIMONY RE PROCESSING/TESTING OF FRESNO
9           CLUBHOUSE (F.R.E. 401, 402, 403); (2) MOTION TO DETERMINE
            WHETHER EVIDENCE OF LUMINOL OR OTHER PRESUMPTIVE
10          TESTING SHOULD BE EXCLUDED UNDER F.R.E. 702 AND 403 AND
11          UNDER DAUBERT/KUMHO TIRE AND RULE 16; REQUEST FOR
            JUDICIAL NOTICE [EXHIBITS APPENDED TO DECLARATION]
12
     ( )    By placing a true copy thereof enclosed in a sealed envelope with postage thereon
13          fully prepaid, in the United States Mail at San Francisco, CA, addressed as set
14          forth below;
15   (X)    By electronically transmitting a true copy thereof through the Court’s ECF system;
16
     ( )    By having a messenger personally deliver a true copy thereof to the person and/or
17               office of the person at the address set forth below.
18
19          AUSA Kevin Barry
20          AUSA Ajay Krishnamurthy
            AUSA Lina Peng
21
22          All defense counsel through ECF
23          Executed this 3rd day of February, 2021, at San Francisco, California.
24
                                          Signed:     /s/ Melissa Stern
25                                                    Melissa Stern
26
27
28
        DECLARATION IN SUPPORT OF WENDT (1) IN LIMINE MOTION TO EXCLUDE EVIDENCE
         TECHNICIAN TESTIMONY RE PROCESSING OF FRESNO CLUBHOUSE; (2) MOTION TO
      DETERMINE WHETHER EVIDENCE OF LUMINOL TESTING SHOULD BE EXCLUDED UNDER
     F.R.E. 702 AND 403, UNDER DAUBERT/KUMHO TIRE, RULE 16; REQUEST FOR JUDICIAL NOTICE
                                              5
